10/17/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0485
                      Case No. DA 22-0485

Kathy Westphal and Douglas Westphal,

       Plaintiffs and Appellants,
vs,

Todd Kissinger, Deborah Kissinger, Michael Kissinger, and Melissa Kissinger,

       Defendants and Appellees,
and,

Linda Romano,

       Intervenor and Appellee.


ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO
             FILE APPELLANTS’ OPENING BRIEF


        On Appeal From The Montana Eleventh Judicial District Court
       The Honorable Robert B. Allison, Presiding, Case No. DV-19-310




ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLANTS’ OPENING BRIEF                                     Page 1
 For Plaintiffs and Appellants, Kathy   For Defendants and Appellees, Todd
 Westphal and Douglas Westphal          Kissinger, Deborah Kissinger, Michael
                                        Kissinger, and Melissa Kissinger, and
 Evan F. Danno, Esq.                    Intervenor, Linda Romano,
 DANNO LAW FIRM, P.C.
 725 South Main Street                  Marcel A. Quinn
 Kalispell, MT 59901                    Thomas A. Hollo
 Telephone: (406) 755-4100              HAMMER, QUINN & SHAW PLLC
 Fax: (406) 755-3434                    P.O. Box 7310
 E-mail: evan@dannolawfirm.com          Kalispell, MT 59904-0310
                                        Telephone: (406) 755-2225
                                        Fax: (406) 755-5155
                                        marcelquinn@attorneysmontana.com
                                        tomhollo@attorneysmontana.com

                                        Christopher Di Lorenzo
                                        Katrina Feller
                                        MOORE, COCKRELL, GOICOECHEA
                                        & JOHNSON, P.C.
                                        P.O. BOX 7370
                                        Kalispell, MT 59904-0370
                                        Telephone: (406) 751-6000
                                        Fax: (406) 756-6522
                                        cdilorenzo@mcgalaw.com

      APPELLANTS, Kathy Westphal and Douglas Westphal, having filed an

Unopposed Motion for Extension of Time to File Appellants’ Opening Brief and

there being no objection;

      IT IS HEREBY ORDERED that Appellants shall have an extension of time

until December 2, 2022, to file Appellants’ Opening Brief in the above entitled

matter.

      DATED October ______ , 2022.
                                           _______________________________


ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLANTS’ OPENING BRIEF                                     Page 2
                                   _______________________________


                                   _______________________________


                                   _______________________________
                                   Justices



cc:   Evan F. Danno
      Marcel A. Quinn
      Thomas A. Hollo
      Christopher Di Lorenzo
      Katrina Feller




                                                          Electronically signed by:
                                                             Bowen Greenwood
ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME   TO  FILE
                                                         Clerk of the Supreme Court
APPELLANTS’ OPENING BRIEF                                      October 17 2022
                                                                     Page   3